Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Woo (‘607) in view of the PG-Publication to Kamata (‘366).
 	Woo discloses a geophone (Fig. 3) that includes a magnet(114), a first pole cap (116) disposed at and engaging a first end of the magnet, the first pole cap including a first end and a shoulder that is parallel to and spaced apart from the first end of the first pole cap, an electrical coil assembly (130, 132, 140, 142, 150) disposed about the magnet and the first pole cap, where the electrical coil assembly is movable in an axial direction with respect to the magnet and the first pole cap, the electrical coil assembly (130, 132, 140, 142, 150) including a first coil form (130), a first spring (132) disposed between a first end of the first coil form and the first end of the first pole cap, where the first spring (132) is disposed parallel to and is spaced apart from the shoulder of the first pole cap, and a tubular case (120) within which the magnet, the first pole cap, and the coil assembly are coaxially disposed.

 	Paragraph 0092 of Kamata teaches that for a typical 10 Hz geophone, spacings of 2.5 mm (0.1 inches) and dimensions of (1 inch x 1.2 inches) are common.  
 	Therefore, in view of Kamata, it would have been obvious to one of ordinary skill in the art to modify the spacing and dimensions of the geophone of Woo to a shoulder spacing from the end of the first pole of at least 0.1 inch, a spacing of the spring from the shoulder of the first pole cap of at least 0.1 inch and a case no more than 1.7 inches so as to provide for a 10 Hz multi-component geophone.  Independent claim 1 is so rejected.
	Per independent claims 9 and 17, it would be obvious to one of ordinary skill in the art to use the spacing and dimension teachings noted above of Kamata to modify Woo to produce a multi-component geophone having a natural frequency of 10 Hz where the tubular case is no more than 1.7 inches in length with a shoulder spacing from the end of the first pole of at least 0.1 inch and a spacing of the spring from the shoulder of the first pole cap of at least 0.1 inch.
 	Per claims 2 and 10, see Fig. 3 of Woo in view of the shoulder/end of pole cap spacing taught by Kamata.
	Per claims 3-5, 11-15, 19 and 20, see Fig. 3 of Woo in view of the spring/shoulder of pole cap spacing taught by Kamata.

	Per claims 7 and 18, see Woo, Fig. 3.
	Per claims 8 and 16, see Kamata, paragraph 0092.

Response to Arguments
4.	Applicant's arguments filed March 3, 2021 have been fully considered but they are not persuasive.  
Applicant’s arguments center around the amendment to the independent claims specifically claiming that the geophone claimed is an “omnidirectional geophone”.  The argument is not convincing for a couple of reasons.  First, Kamata teaches (see paragraph 0073) the sensor contemplated is comprised of “a multi-component geophone for detecting components of signals that are received along three orthogonal axes”.  This is equivalent to an omnidirectional geophone.  Therefore, the combination of Woo and Kamata would inherently provide for an omnidirectional geophone.  Second, merely claiming the geophone to be an omnidirectional geophone without more qualifying structure does not render the independent claims unobvious over Woo in view of Kamata.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl